DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-9 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meng et al. US Patent Pub. No.: 2021/0279509 A1, hereinafter, ‘Meng’.
 	Consider Claims 1 and 20 (Please see Examiner note regarding ‘Tetra Image’ with respect to claim 9 ), Meng teaches an electronic device (e.g., see at least device 100) comprising a processing logic configured to receive input image data and generate output image data having a different format from the input image data using an artificial neural network model (this limitation is met by at least 0043 with respect to the suggestions that the input image 206 of figure 1 may be  raw image with pixels arranged in a Bayer pattern and 0047 which states that the output 208 is an RGB image), wherein the artificial neural network model comprises: : a plurality of encoding layer units comprising a plurality of layers located at a plurality |of levels (e.g., this is met by at least 202 of figure 2, figures 3 -8 further illustrates the encoding layers and respective functions); and  a plurality of decoding layer units comprising a plurality of other lavers and configured to form skip connections with the plurality of encoding layer units at same levels(e.g., this is met by at least 204 of figure 2, figures 3 -8 further illustrates the decoding layers and respective functions- skip connection S12…S89 are also illustrated accordingly), wherein a first encoding layer unit of a first level receives a first input feature map and outputs a first output feature map, which is based on the first input feature map, to a subsequent encoding layer unit and a decoding layer unit at the first level (e.g., this is met by at least figure 2, figures 3 -8 further illustrates input and output feature maps)
 	Consider Claim 2, Meng teaches wherein the processing logic receives skip level information and activates or inactivates the skip connection based on a skip level indicated by the skip level information (i.e., skip connections assist in controlling and learning the flow of information to deeper layers- see context of skip connections illustrated in at least figure 2  ). 
 	Consider Claim 3, Meng teaches wherein a layer of the encoding layer unit and a layer of the decoding layer unit, which are connected by the skip connection, perform symmetrical operations to each other (e.g., see at least figure 2 – symmetrical encoder-decoder configuration). 
 	Consider Claim 6, Meng teaches wherein convolution layers of the encoding layer unit and the decoding layer unit, which are at the  same level (e.g., see at least figure 2), are connected by the skip connection(see skip connections in at least figure 2 ), feature map blocks of the encoding layer unit and the decoding layer unit, which are at the same level, are connected by the skip connection, or a down-sampling layer and an up-sampling layer of the encoding layer unit and the decoding layer unit, which are at the same level, are connected by the skip connection (e.g., see decoder and skip connections in at least figure 2- up-sampling and downsampling is met by the upscaling and downscaling noted in at least 0005-0006 ).
 	Consider Claim 7, Meng teaches wherein the encoding layer unit and the decoding layer unit at each level comprise feature map blocks(e.g., see at least figure 2), wherein each of the feature map blocks comprises a leading layer group configured to output a first feature map(e.g., see at least figure 2), a middle layer group configured to receive the first feature map and output a second feature map (e.g., see at least figure 2), a summator configured to summate the first feature map and the  second feature map and output a third feature map (e.g., see at least figures 2 , 3, 8  and 0059 which teaches the summation block which is not shown), and an output activation layer configured to output a fourth feature map based on the third feature map(e.g., see at least figures 2 and 3).
 	Consider Claim 8, Meng teaches wherein the encoding layer unit comprises a down-sampling unit configured to receive a fifth feature map, select some of feature values included in the fifth feature map, and output the first output feature map having a smaller size than the fifth feature map (e.g., 0049, figures 2 and 7- feature maps f1 to f5 have gradually decreased scales). 
 	Consider Claim 9, Meng teaches wherein the input image data comprises a tetra image, and the output image data comprises a red-green-blue (RGB) image(As best understood by the Examiner, this is met by the equivalent thereof at least 0043 with respect to the suggestions that the input image 206 of figure 1 may be  raw image with pixels arranged in a Bayer pattern and 0047 which states that the output 208 is an RGB image- tetra images appear to be a proprietary imaging feature- the Examiner was unable to find any clear definition in the original disclosure – If this is incorrect, the Applicant is invited to specifically point out the definition of a tetra image ). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng et al. US Patent Pub. No.: 2021/0279509 A1, hereinafter, ‘Meng’ in view of Yao et al US Patent Pub. No.: 2019/0073553 A1, hereinafter, ‘Yao’.
 	Consider Claims 10 and as applied to the depth adjustment of claims 4-5, Meng teaches an electronic device (e.g., see at least device 100)comprising a processing logic configured to perform an operation using an artificial neural network model, wherein the artificial neural network model comprises: a plurality of encoding layer units comprising a plurality of layers located at a plurality of levels(e.g., this is met by at least 202 of figure 2, figures 3 -8 further illustrates the encoding layers and respective functions); and a plurality of decoding layer units comprising a plurality of other layers and located at the plurality of levels, respectively(e.g., this is met by at least 204 of figure 2, figures 3 -8 further illustrates the decoding layers and respective functions- skip connection S12…S89 are also illustrated accordingly), wherein a first encoding layer unit located at a first level of the plurality of levels receives a first input feature map, outputs a first output feature map to an encoding layer unit located at a next level of the first level and a decoding layer unit of the first level(e.g., this is met by at least figure 2, figures 3 -8 further illustrates input and output feature maps).
 	However, Meng does not teach adjusting a depth of the first output feature map based on the first level.
 	In analogous art, Yao teaches that the depth may also be modified to be the same for all of the feature maps. For larger feature maps, max pooling or another approach may be used to reduce the width and height of the feature map. For smaller feature maps, deconvolution may be used to increase the width and height of the feature map. The depth may be modified using convolution among other approaches – 0043.
 	 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try adjusting a depth of the first output feature map based on the first level to improve image/object recognition as suggested by Yao.
 	Consider Claim 11, Meng teaches the claimed invention except wherein the first encoding layer unit adjusts a depth of an output feature map based on a function having the first level as a parameter, and the function adjusts the depth of the output feature map to a smaller value than a function having the first level as an exponent.
 	In analogous art, Yao teaches that the depth may also be modified to be the same for all of the feature maps. For larger feature maps, max pooling or another approach may be used to reduce the width and height of the feature map. For smaller feature maps, deconvolution may be used to increase the width and height of the feature map. The depth may be modified using convolution among other approaches – 0043.
 	 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to try except wherein the first encoding layer unit adjusts a depth of an output feature map based on a function having the first level as a parameter, and the function adjusts the depth of the output feature map to a smaller value than a function having the first level as an exponent to improve image/object recognition as suggested by Yao.
 	Consider Claim 12, Meng teaches wherein a layer of the encoding layer unit and a layer of the decoding layer unit, which are at a same level, are selectively connected to each other i.e., skip connections assist in controlling and learning the flow of information to deeper layers- see context of skip connections illustrated in at least figure 2  ). 
 	Consider Claim 13, Meng teaches wherein the processing logic receives skip level information and activates or inactivates connection of the plurality of encoding layer units and the plurality of decoding layer units, which are at the same levels, based on a skip level indicated by the skip level information i.e., skip connections assist in controlling and learning the flow of information to deeper layers- see context of skip connections illustrated in at least figure 2  ). 
 	Consider Claim 14, Meng teaches wherein the layer of the encoding layer unit and the layer of the decoding layer unit, which are at the same level, perform symmetrical operations to each other(e.g., see at least figure 2 – symmetrical encoder-decoder configuration).
 	Consider Claim 15, Meng teaches wherein convolution layers of the encoding layer unit and the decoding layer unit, which are at the same level, are selectively connected to each other, feature map blocks of the encoding layer unit and the decoding layer unit, which are at the same level, are selectively connected to each other, or a down-sampling layer and an up-sampling layer of the encoding layer unit and the decoding layer unit, which are at the same level, are connected to each other(e.g., see decoder and skip connections in at least figure 2- up-sampling and downsampling is met by the upscaling and downscaling noted in at least 0005-0006 ).
 	Consider Claim 16, Meng teaches wherein the encoding layer unit and the decoding layer unit, which are at each level, comprise feature map blocks, wherein each of the feature map blocks comprises a leading layer group configured to output a first feature map(e.g., see at least figure 2), a middle layer group configured to receive the first feature map and output a second feature map(e.g., see at least figure 2), a summator configured to summate the first feature map and the second feature map and output a third feature map(e.g., see at least figures 2 , 3, 8  and 0059 which teaches the summation block which is not shown), and an output activation layer configured to output a fourth feature map based on the third feature map e.g., see at least figures 2 and 3).

 	Consider Claim 17, Meng teaches wherein the leading layer group comprises one convolution layer and one activation layer, and the middle layer group is configured to sequentially connect a plurality of convolution layers and a plurality of activation layers (e.g., see a t least figures 2-8).
 	Consider Claim 18, Meng teaches wherein the encoding layer unit comprises a down-sampling unit configured to receive a fifth feature map, select some of feature values included in the fifth feature map, and output the first output feature map having a smaller size than the fifth feature map(e.g., 0049, figures 2 and 7- feature maps f1 to f5 have gradually decreased scales).
 	Consider Claim 19, Meng teaches wherein the processing logic receives sampling position information, and the down-sampling unit selects feature values located at a position based on the sampling position information, from among feature values included in the fifth feature map(e.g., see decoder and skip connections in at least figure 2- up-sampling and downsampling is met by the upscaling and downscaling noted in at least 0005-0006 ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646